Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142726 & (64)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 142726 & (64)
                                                                   COA: 293440
  ALLEN MARION,                                                    Wayne CC: 09-003275-FC
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion to file pro per supplement to application is
  GRANTED. The application for leave to appeal the January 11, 2011 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 25, 2011                       _________________________________________
         h0718                                                                Clerk